Citation Nr: 0424015	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  02-18 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to a total disability rating for individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active military service from December 1989 to 
July 1996.  

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida 
and Columbia, South Carolina.  The case appears to have come 
to the Board from the Pittsburgh RO.  However, the veteran 
currently has an APO address and the Washington, D.C. RO most 
recently adjudicated the case in March 2003.  

In a March 2003 decision the RO granted service connection 
for depression.  As this decision constitutes a complete 
grant of the veteran's service connection claim, the Board 
finds that the issue is moot and, therefore, is no longer in 
appellate status.  The Board will now proceed to 
consideration of the issues on the title page.


FINDINGS OF FACT

1.  A left knee disability was not manifested in service and 
is not shown by competent evidence to be related to military 
service or any service-connected disability.

2.  In view of the grant of service connection and the award 
of a 100 percent schedular rating for depression, there is no 
longer a controversy on the question of the veteran's 
entitlement to TDIU.


CONCLUSIONS OF LAW

1.  The veteran's left knee disability is not proximately due 
to or the result of military service or service-connected 
disability.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2003).

2.  There is no legal basis to assign a total rating based on 
individual unemployability by reason of service-connected 
disability.  38 C.F.R. §§ 3.341(a), 4.16(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, 18 
Vet.App. 112 (2004), referred to as Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandate that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  The Court also specifically 
recognized that, where, as in the case currently before the 
Board, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with section 5103(a)/§ 
3.159 because an initial AOJ adjudication had already 
occurred.  For the reasons enumerated below, there is no 
indication that there is any prejudice to the veteran by the 
order of the events in this case.  See Bernard v. Brown,  4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case, or to cause injury 
to the veteran.  As such, the Board concludes that any such 
error is harmless, and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In July 1998, the veteran requested service connection for a 
left knee disorder.  A rating action in September 1999 denied 
service connection for the left knee disorder.  The veteran 
filed a timely appeal.  In May 2001, the RO informed the 
veteran of the requirements of VCAA.  A rating action in 
August 2001 denied service connection for a left knee 
disorder and for major depression.  In the August 2002 
statement of the case and the March 2003 supplemental 
statement of the case, the veteran was provided with the 
applicable law and regulations regarding VCAA.

Law and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may also be established on a secondary 
basis for a disability, which is proximately due to, or the 
result of, a service-connected disease or injury.   See 38 
C.F.R. § 3.310(a) (2001).  Any additional disability 
resulting from the aggravation of a non-service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  


Factual Background

Service medical records show the veteran was evaluated and 
treated for the gradual onset of right knee pain in 1992 and 
subsequent underwent arthrocentesis in April 1993.  The 
records are completely negative for complaints, findings or 
treatment for a left knee disability.  In an October 1996 
rating action, service connection was granted for right knee 
disability.  A noncompensable evaluation was assigned.  The 
record discloses that this disability was the subject of 
subsequent adjudication by the RO and a ten percent 
evaluation was ultimately granted.  In July 1998, the veteran 
filed claim for service connection for left knee disability.

Post service evidence of record consists of VA and private 
treatment records, which together cover the period from 1996 
to 2002.  These records show periodic evaluation and 
treatment for left knee pain.  Of some significance is a July 
1996 X-ray which was negative.  A July 1997 X-ray was 
likewise negative.  However, a July 1997 MRI report showed 
abnormal signal in the posterior horn of the medial meniscus 
with an adjacent area of contusion in the medial femoral 
condyle.  There was also a joint effusion.  An intact lateral 
collateral ligament was not shown.  The most recent entry 
dated in May 1999 shows examination of the left knee was 
essentially negative with the exception of minimal effusion.  
The examiner noted a history of recurrent left joint effusion 
of unknown etiology.  Even so, these treatment records do 
not, in any way, suggest that the veteran's left knee 
symptomatology originated during military service or link the 
veteran's left knee symptomatology with his service-connected 
right knee.  

Analysis

Service medical records are totally devoid of any report or 
clinical finding of a left knee disability.  Significantly, 
there was no reference to left knee pain at the time of his 
service separation examination.  Instead, a clinical 
evaluation of the left knee was found to be normal.  The 
veteran reported no pertinent complaints.  As such, the 
veteran's service medical records do not affirmatively 
establish that a chronic left knee, which had its onset 
during his military service.

The earliest notation in the medical records of left knee 
symptomatology is in the mid-1990's.  This leaves a 
significant gap between service and the initial confirmation 
of the disability with no clinical support for acute or 
inferred manifestations or continued symptoms.  Further, the 
veteran has not brought forth any competent evidence that 
would establish a nexus between his current symptoms and 
active military service and no examiner has attributed the 
veteran's current left knee symptomatology to military 
service.  The examiner in 1999 simply noted recurrent left 
knee effusion and did not specifically attribute it to the 
veteran's military service.  No additional post-service 
medical records that discuss the etiology of the veteran's 
left knee disability have been obtained and associated with 
the claims folder.  

Further, although post-service medical evidence shows 
complaints and treatment for a recurrent left knee effusion, 
it fails to indicate that the veteran's service-connected 
right knee disability played a significant role in the 
development or worsening of it.  No examiner has specifically 
found a significant causal connection between the veteran's 
current left knee disability and his military service or 
service-connected right knee.  

The veteran has not brought forth any medical evidence that 
suggest a nexus between any current left knee disability and 
service, and a layman such as the veteran is not competent to 
offer a medical opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Here, the weight of the evidence is against 
the veteran's claim.  Consequently, the Board must conclude 
that the claims folder contains no competent evidence 
associating the veteran's left knee disability, which was 
first documented a number of years after his separation from 
service, to his active military duty.  In other words, no one 
with sufficient expertise has provided an opinion that the 
veteran has a left knee disability, which is traceable to his 
military service, either having its onset during service or 
as the product of continued symptoms since service.  
Moreover, the Board finds that there is no medical basis for 
holding that the veteran's claimed left knee disability and 
service-connected right knee are etiologically or causally 
associated.  This also refutes any grant of service 
connection on the basis of Allen, which would be permitted if 
any service-connected disability caused aggravation of the 
left knee.  As a result, the veteran's claim of service 
connection for a left knee disability must be denied.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

II.  Unemployability

Under 38 C.F.R. § 4.16(a) (2003), total disability ratings 
for compensation may be assigned "where the schedular rating 
is less than total," when the disabled person is, in the 
judgment of the rating agency, unable to follow a 
substantially gainful occupation as a result of service- 
connected disabilities.  Since the veteran has now been 
granted a 100 percent schedular rating for depression, he is 
not eligible for a total rating for compensation based upon 
individual unemployability.  Green v. West, 11 Vet. App. 472, 
476 (1998) (citing Vettese v. Brown, 7 Vet. App. 31, 34- 35 
(1994) ("claim for [a total rating for compensation based 
upon individual unemployability] presupposes that the rating 
for the condition is less than 100%") and Holland v. Brown, 
6 Vet. App. 443, 446 (1994) (100% schedular rating "means 
that a veteran is totally disabled")); VAOPGCPREC 6-99 (June 
7, 1999).

The Board finds that in view of the Board's decision granting 
the veteran a 100 percent schedular evaluation for PTSD, the 
issue of entitlement to TDIU is moot.  Therefore, as there is 
no entitlement under the law to the benefit sought, the 
appeal must be terminated.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

Entitlement to service connection for left knee disability is 
denied.  

The issue of entitlement to a total disability rating based 
upon individual unemployability has been rendered moot.  


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



